Martin, P. J.
Charges of professional misconduct having been filed against the respondent, he failed to serve an answer and defaulted in appearance before the official referee to whom the matter was sent for hearing.
The evidence establishes that in October, 1934, the respondent acted as attorney for Mrs. Ethel Bailey in the matter of the closing of the sale of a hairdressing establishment. At that time Mrs. Bailey delivered to the respondent the sum of seventy dollars to be used solely for the purpose of paying the claims of two of her creditors. The respondent converted the entire amount to his own use. On December 18, 1934, in response to demands of Mrs. Bailey for the return of her money, the respondent delivered to her a check for seventy dollars, which was subsequently returned unpaid by the bank on which it was drawn because of ip sufficient funds to the credit of respondent’s account therein. No part of said sum has been repaid to Mrs. Bailey.
The respondent requested a hearing before the official referee but failed to appear or give any explanation of his conduct. There seems to be no alternative but disbarment.
The respondent should be disbarred.
McAvoy, O’Malley, Townley and Glennon, JJ., concur.
Respondent disbarred.